Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/172,881, filed 10/29/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2011/0206003; hereinafter Wu).
Regarding claim 1, Wu shows a first base station (BS) for handling radio bearer (RB) configurations of radio access technologies (RATs) (Figure 2 and 5 of UTRAN network 212.), comprising: 
at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions (Par. 0048; noted instructions stored in memory and executed by one or more processors to perform the method in the disclosure.) of: 
receiving, from a second BS, a first RB configuration of a first RAT and a second RB configuration of a second RAT for a first communication device (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.), wherein the first RB configuration and the second RB configuration are associated to a first RB (Figure 6B; Par. 0046); and 
communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration (Figure 5; Par. 0035-0037; noted at step 509, the EUTRAN extracts the Handover to UTRAN Command Message from the target to source transparent container. The EUTRAN then sends the Handover to UTRAN Command Message to the UE.); 
wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity (Figure 6A; Par. 0046).
Regarding claim 4, Wu shows receiving, from the second BS, a Handover message comprising the first RB configuration and the second RB configuration to the second BS in the first handover preparation procedure (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.).
Regarding claim 5, Wu shows receiving, from the second BS, the first RB configuration, and not receiving, from the second BS, the second RB configuration, in a second handover preparation procedure for a second communication device (Figure 5 and 6A; Par. 0038; noted embodiment where Handover to UTRAN message does not include the RAB info to replace information element.).
Regarding claim 6, Wu shows a method (Figure 5 shows a method of handling radio bearer configurations.) of handling radio bearer (RB) configurations of radio access technologies (RATs) for a first base station (BS), the method comprising: 
receiving, from a second BS, a first RB configuration of a first RAT and a second RB configuration of a second RAT for a first communication device (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.), wherein the first RB configuration and the second RB configuration are associated to a first RB (Figure 6B; Par. 0046); and 
communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration (Figure 5; Par. 0035-0037; noted at step 509, the EUTRAN extracts the Handover to UTRAN Command Message from the target to source transparent container. The EUTRAN then sends the Handover to UTRAN Command Message to the UE.); 
wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity (Figure 6A; Par. 0046).
Regarding claims 9 and 10, these claims are rejected based on the same reasoning as presented in the rejection of claims 4 and 5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Wu (US 2016/0135095; hereinafter Wu 095).
Regarding claim 2, Wu shows all of the elements except wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu 095.  Specifically, Wu 095 shows wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB (Par. 0080; noted the first radio bearer configuration may include at least one of a radio bearer identity, a PDCP configuration (e.g., header compression/decompression configuration), a RLC configuration, a logical channel identity and a logical channel configuration.). 
In view of the above, having the system of Wu, then given the well-established teaching of Wu 095, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Wu 095, in order to provide motivation for providing efficient header compression/decompression in a system (Par. 0008-0009 of Wu 095).
Regarding claim 3, Wu shows all of the elements except wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu 095.  Specifically, Wu 095 shows wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration (Wu: Par. 0048, 0052; noted a network (e.g., the first base station or the second base station) may determine to change a PDCP configuration (e.g., PDCP SN size) or a RLC configuration (e.g., RLC SN size) because of increasing data rate, decreasing data rate, a MeNB not supporting a PDCP/RLC configuration configured by a SeNB, or the SeNB not supporting a PDCP/RLC configuration configured by a previous SeNB.  Examiner submits that the radio bearers respectively associated with the MeNB and the SeNB have different PDCP configurations as implied above.  Another example is given in Par. 0052 where the reconfiguration of the at least one of the RLC configuration, the PDCP configuration and the SPS configuration may include a change of at least one of a PDCP timer value, a PDCP SN size, a RLC timer value, a counter value, a RLC LI size, a RLC SN size, a SPS C-RNTI, and a SPS interval.).
In view of the above, having the system of Wu, then given the well-established teaching of Wu 095, it would have been obvious before the effective filing date of the claimed invention to modify the system of Wu as taught by Wu 095, in order to provide motivation for providing efficient header compression/decompression in a system (Par. 0008-0009 of Wu 095).
Regarding claims 7 and 8, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective of U.S. Patent No. 11,337,117 (hereinafter US Pat. 117) in view of Wu. 


Regarding claim 1 of the application, claim 1 of US Pat. 117 shows:
Application
US Pat. 117
1. A first base station (BS) for handling radio bearer (RB) configurations of radio access technologies (RATs), comprising: 

at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: 

[receiving, from a second BS,] a first RB configuration of a first RAT and a second RB configuration of a second RAT for a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB; and 

communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration; 

wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.
1. A first base station (BS) for handling radio bearer (RB) configurations of radio access technologies (RATs), comprising: 

at least one storage device; and at least one processing circuit, coupled to the at least one storage device, wherein the at least one storage device stores, and the at least one processing circuit is configured to execute instructions of: 

configuring a first RB configuration of a first RAT and a second RB configuration of a second RAT to a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB, and the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration; 

communicating first data associated to the first RB with the first communication device, according to the first RB configuration and the second RB configuration; and 

transmitting the first RB configuration and the second RB configuration to a second BS in a first handover preparation procedure for the first communication device; 

wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.


US Pat. 117 shows all of the elements including the step of a first RB configuration of a first RAT and a second RB configuration of a second RAT, as discussed above.  US Pat. 117 does not specifically show receiving, from a second BS, RB configurations.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows receiving, from a second BS, RB configurations (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.).
In view of the above, having the system of US Pat. 117, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 117 as taught by Wu, in order to provide motivation for seamless handovers between networks of different technologies.
Regarding claim 2 of the application, claim 2 of modified US Pat. 117 shows:
Application
US Pat. 117
2. The first BS of claim 1, wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.
2. The first BS of claim 1, wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.


Regarding claim 3 of the application, claim 1 of modified US Pat. 117 shows:
Application
US Pat. 117
3. The first BS of claim 1, wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration.
1. … the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration…


Regarding claim 5 of the application, modified US Pat. 117 shows all of the elements except receiving, from the second BS, the first RB configuration, and not receiving, from the second BS, the second RB configuration, in a second handover preparation procedure for a second communication device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows receiving, from the second BS, the first RB configuration, and not receiving, from the second BS, the second RB configuration, in a second handover preparation procedure for a second communication device (Wu: Figure 5 and 6A; Par. 0038; noted embodiment where Handover to UTRAN message does not include the RAB info to replace information element.).
In view of the above, having the system of US Pat. 117, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 117 as taught by Wu, in order to provide motivation for seamless handovers between networks of different technologies.
Regarding claim 6 of the application, claim 7 of US Pat. 117 shows:
Application
US Pat. 117
6. A method of handling radio bearer (RB) configurations of radio access technologies (RATs) for a first base station (BS), the method comprising: 

[receiving, from a second BS,] a first RB configuration of a first RAT and a second RB configuration of a second RAT for a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB; and 

communicating first data associated to the first RB with the first communication device according to the first RB configuration and the second RB configuration; 

wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.
7. A method for a first base station (BS) to handle radio bearer (RB) configurations of radio access technologies (RATs), comprising: 

the first BS configuring a first RB configuration of a first RAT and a second RB configuration of a second RAT to a first communication device, wherein the first RB configuration and the second RB configuration are associated to a first RB, and the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration; 

the first BS communicating first data associated to the first RB with the first communication device, according to the first RB configuration and the second RB configuration; and 

the first BS transmitting the first RB configuration and the second RB configuration to a second BS in a first handover preparation procedure for the first communication device; 

wherein the first RB configuration comprises a first RB identity identifying the first RB, and the second RB configuration comprises the first RB identity.


US Pat. 117 shows all of the elements including the step of a first RB configuration of a first RAT and a second RB configuration of a second RAT, as discussed above.  US Pat. 117 does not specifically show receiving, from a second BS, RB configurations.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows receiving, from a second BS, RB configurations (Figure 5; Par. 0035-0037; noted the Handover to UTRAN Command Message is packaged in a target to source transparent container, step 507. The target to source transparent container is used to contain the Handover to UTRAN Command Message in a format that allows the UTRAN and EUTRAN to exchange information in an unchanged form.  The EPS bearer identity associated with the EPS bearer that was sent from the EPC to the UTRAN through the UTRAN core is used as the bearer identity in the "RAB info to replace" information element in the Handover to UTRAN Command Message. This allows the UE 100, during a handover, to easily swap out the EPS bearer associated with a EPS bearer identity equal to the bearer identity in the "RAB info to replace" information element with the circuit switched RAB.).
In view of the above, having the system of US Pat. 117, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 117 as taught by Wu, in order to provide motivation for seamless handovers between networks of different technologies.
Regarding claim 7 of the application, claim 8 of modified US Pat. 117 shows:
Application
US Pat. 117
7. The method of claim 6, wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.
8. The method of claim 7, wherein the first RB configuration comprises at least one of a radio link control (RLC) configuration, a logical channel configuration and a logical channel identity associated to the first RB.


Regarding claim 8 of the application, claim 7 of modified US Pat. 117 shows:
Application
US Pat. 117
8. The method of claim 6, wherein the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration.
7. … the first RB configuration comprises a first PDCP configuration which is different from a second PDCP configuration in the second RB configuration…



Regarding claim 10 of the application, modified US Pat. 117 shows all of the elements except receiving, from the second BS, the first RB configuration, and not receiving, from the second BS, the second RB configuration, in a second handover preparation procedure for a second communication device.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Wu.  Specifically, Wu shows receiving, from the second BS, the first RB configuration, and not receiving, from the second BS, the second RB configuration, in a second handover preparation procedure for a second communication device (Wu: Figure 5 and 6A; Par. 0038; noted embodiment where Handover to UTRAN message does not include the RAB info to replace information element.).
In view of the above, having the system of US Pat. 117, then given the well-established teaching of Wu, it would have been obvious before the effective filing date of the claimed invention to modify the system of US Pat. 117 as taught by Wu, in order to provide motivation for seamless handovers between networks of different technologies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130324125 A1 - relates to a method for preparing and performing a handover of a mobile node from a non-3GPP network to a 3GPP network.
US 20130308578 A1 - relates to radio resource control between User Equipment (UE) or other wireless or mobile device and a wireless network, and in particular to transitioning between states and modes of operation in a wireless network such as for example, a Universal Mobile Telecommunication System (UMTS) network.
US 8566455 B1 – relates to establishing connectivity between a mobile node and a plurality of packet data networks.
US 20120184266 A1 - relates to enabling discovery of local service availability in local cellular coverage.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413